Title: Enclosure: Edmond Charles Genet to George Washington, 13 August 1793
From: Genet, Edmond Charles
To: Washington, George


Edmond Charles Genet to George Washington

Monsieur
New York le 13 aoust 1793.l’an 2. de la république française.

Chargé de deffendre dans cette partie du monde les intérets et les droits du peuple français, comme vous l’etes vous même de maintenir ceux du peuple americain, J’ai juré à mon païs et Je me suis promis à moi même qu’aucune convenance privée qu’aucun motif qui serait etranger au bien général ne m’arreterait dans la marche que Je me suis tracée. J’ai mis dans ma conduite cette energie et cette franchise qui doivent former le caractere d’un vrai républicain. C’est à vous seul, par l’entremise de votre ministre des affaires etrangeres, que J’ai porté mes plaintes contre les principes que vous avés adoptés et contre les decisions qui en ont été les suittes: c’est à vous que J’ai dit que loin d’etre sensible a nos généreux procedés, aux nouveaux avantages que nous offrions au commerce des Etats Unis, à toutes les marques que nous leur donnions de notre amitie veritable et desinteressée, le Gouvernement federal sacrifioit nos interets a ceux de nos ennemis par la maniere dont il interpretait nos traités; c’est à vous que J’ai exposé sans detour que cette conduite ne me paraissait pas conforme aux intentions du peuple américain, a son desir d’observer fidelement ses pactes, à son amour pour la cause de la liberté à la quelle sont attachés son existence et son bonheur et plusieurs Jugemens rendus par vos propres tribunaux, plusieurs voeux exprimés par vos concitoyens prouvent que Je pouvais sans crime avoir une semblable pensée. Maintenant certaines personnes dirigées par des vues que le tems nous devoilera ne pouvant attaquer mes principes s’attachent à ma personne et dans l’espoir de me faire perdre l’estime que le public accorde au Delegué des republicains français publient avec une affectation marquée que Je vous ai insulté que Je vous ai menacé d’un appel au peuple comme s’il etait vraisemblable que vous vous laissassiés impunement manquer de respect, comme si l’idée meme d’un appel, qu’un magistrat du peuple vraiment digne des fonctions dont il est revetu doit toujours desirer ardemment etait pour vous le comble de l’offense. Il est essentiel, Monsieur, que ces sombres calomnies soient dissipées par la vérité et la publicité. J’ose donc attendre de votre probité une déclaration qui atteste que Je ne vous ai jamais parlé d’un appel au peuple, qu’il est faux que des opinions politiques differentes des vôtres m’ayent jamais porte a oublier ce que Je dois a votre caractere, à l’imposante renommée que vous aves acquise en combattant pour la liberté, contre un tiran que vous aves vaincu. La publicité de cette declaration, Monsieur, sera la seule réponse que Je ferai a ces hommes de parti qui melent toujours des individus aux questions d’etat, qui ne sont pour eux que des mots de ralliement et que souvent par cette raison ils n’osent traitter que sous le voile méprisable de l’anonime. Quant a moi, Monsieur, J’ai toujours dit tout haut ce que Je pensais et signé ce que J’écrivais et si d’autres personnes ont cru servir mes vues en entrant pour moi dans la lice de vos paragraphistes et de vos polemistes ils se sont bien trompés.
Une bonne cause n’a pas besoin d’avocats. Le temps et la vérité seuls doivent  la faire triompher et la notre triomphera en dépit de nos implacables ennemis et de la froideur de quelques uns de nos anciens amis.

Genet


P.S. Je charge de cette lettre Monsieur un officer de l’Embuscade qui attendra votre réponse.

